 

Exhibit 10.2

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made
effective as of August 19, 2015 (the “Effective Date”) and amends and restates
that certain Employment Agreement dated January 16, 2014, by and between
Edgewater Bank, a federal stock savings association (the “Bank”) and Coleen S.
Frens-Rossman (“Executive”). The Bank and Executive are sometimes collectively
referred to herein as the “parties.” Any reference to the “Company” shall mean
Edgewater Bancorp, Inc., the holding company of the Bank. The Company is a
signatory to this Agreement for the purpose of guaranteeing the Bank’s
performance hereunder.

 

WITNESSETH

 

WHEREAS, Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Bank;

 

WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services as provided in this Agreement; and

 

WHEREAS, this amendment extends the post-termination obligations of
Section 11(a)(ii) to apply if Executive receives payments in connection with a
Change in Control pursuant to Section 5 of this Agreement and expands the
geographic area subject to the restrictions in Section 11(a);

 

WHEREAS, the Bank and Executive agree that the covenants made by Executive in
Section 11 have substantial value to the Bank and that a portion of any payments
to Executive pursuant to this Agreement is in consideration of such covenants;

 

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:

 

1.POSITION AND RESPONSIBILITIES.

 

During the term of this Agreement, Executive shall serve as Senior Vice
President and Chief Financial Officer of the Bank. Executive will be responsible
for the Bank’s financial and accounting systems, including developing,
recommending, implementing and monitoring financial plans and policies.
Executive will also be responsible for monitoring the Bank’s operational and
information technology functions and shall perform such executive services for
the Bank as may be consistent with Executive's titles and from time to time
assigned to Executive by the Bank’s Board of Directors or the President and
Chief Executive Officer of the Bank. Executive also agrees to serve, if elected,
as an officer and director of any affiliate of the Bank.

 

 

 

 

2.TERM AND DUTIES.

 

(a)          Term and Renewal. The initial term of this Agreement shall continue
until August 31, 2017. Beginning on August 31, 2017, and on each annual
anniversary date thereafter, the term of this Agreement shall be automatically
extended for a period of one year, unless (1) the Bank has given notice to
Executive in writing at least one hundred eighty (180) days prior to such
anniversary date that the term of this Agreement shall not be extended further,
or (2) Executive has given notice to the Bank in writing at least one hundred
eighty (180) days prior to such anniversary date that the term of this Agreement
shall not be extended further. Reference herein to the term of this Agreement
shall refer to both the initial term ending August 31, 2017 and all such
extended terms. Notwithstanding the foregoing, if a Change in Control occurs
during the term of this Agreement, this Agreement will continue in effect for
eighteen (18) months beyond the end of the month in which any Change of Control
occurs.

 

(b)          Termination of Employment. Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Bank may terminate
Executive’s employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.

 

(c)          Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.

 

(d)          Duties; Membership on Other Boards. During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of Executive business time, attention,
skill, and efforts to the faithful performance of Executive's duties hereunder,
including activities and services related to the organization, operation and
management of the Bank; provided, however, that, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, business companies or business or civic organizations, which, in
the Board’s judgment, will not present any conflict of interest with the Bank,
or materially affect the performance of Executive’s duties pursuant to this
Agreement. Executive shall provide the Board of Directors annually for its
approval a list of organizations for which the Executive acts as a director or
officer.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)          Base Salary. In consideration of Executive’s performance of the
duties set forth in Section 2, the Bank shall provide Executive the compensation
specified in this Agreement. The Bank shall pay Executive a salary of $139,050
per year (“Base Salary”). The Base Salary shall be payable biweekly, or with
such other frequency as officers of the Bank are generally paid. During the term
of this Agreement, the Base Salary shall be reviewed at least annually by the
Board or by a committee designated by the Board, and the Bank may increase, but
not

 

2

 

 

decrease (except for a decrease that is generally applicable to all employees)
Executive’s Base Salary. Any increase in Base Salary shall become “Base Salary”
for purposes of this Agreement.

 

(b)          Bonus and Incentive Compensation. Executive shall be entitled to
equitable participation in incentive compensation and bonuses in any plan or
arrangement of the Bank or the Company in which Executive is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

 

(c)          Employee Benefits. The Bank shall provide Executive with employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or from which she was deriving benefit
immediately prior to the commencement of the term of this Agreement, and the
Bank shall not, without Executive’s prior written consent, make any changes in
such plans, arrangements or perquisites that would adversely affect Executive’s
rights or benefits thereunder, except as to any changes that are applicable to
all participating employees. In addition to the Base Salary provided in Section
3(a), the Executive shall be entitled to an annual physical examination under
the Lakeland HealthCare Executive Health Management Program (or its successor),
with the Bank paying such cost. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive will be entitled to participate in
and receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident insurance plans, medical coverage or
any other employee benefit plan or arrangement made available by the Bank and/or
the Company in the future to its senior executives, including any stock benefit
plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

 

(d)          Paid Time Off. Executive shall be entitled to paid vacation time
each year during the term of this Agreement (measured on a fiscal or calendar
year basis, in accordance with the Bank’s usual practices), as well as sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for senior executives. Any unused paid time off during an annual
period shall be treated in accordance with the Bank’s personnel policies as in
effect from time to time.

 

(e)          Expense Reimbursements. The Bank shall also pay or reimburse
Executive for all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing Executive's obligations
under this Agreement, including, without limitation, fees for memberships in
such clubs and organizations as Executive and the Board shall mutually agree are
necessary and appropriate in connection with the performance of Executive's
duties under this Agreement, upon presentation to the Bank of an itemized
account of such expenses in such form as the Bank may reasonably require,
provided that such payment or reimbursement shall be made as soon as practicable
but in no event later than March 15 of the year following the year in which such
right to such payment or reimbursement occurred.

 

3

 

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a)          Upon the occurrence of an Event of Termination (as herein defined)
during the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof) or within six (6) months before a Change in Control in contemplation of
such Change in Control and with the purpose of avoiding the effective of this
Agreement had such Event of Termination occurred after such Change in Control,
then Section 5 shall apply instead. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:

 

(i)          the involuntary termination of Executive’s employment hereunder by
the Bank for any reason other than termination governed by Section 5 (in
connection with or following a Change in Control), Section 6 (due to Disability
or death), Section 7 (due to Retirement), or Section 8 (for Cause), provided
that such termination constitutes a “Separation from Service” within the meaning
of Section 409A of the Internal Revenue Code (“Code”); or

 

(ii)          Executive’s resignation from the Bank’s employ upon any of the
following, unless consented to by Executive:

 

(A)          failure to appoint Executive to the position set forth in Section
1, or a material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Bank);

 

(B)          a relocation of Executive’s principal place of employment to a
location that is more than 25 miles from the location of the Bank’s principal
executive offices as of the date of this Agreement;

 

(C)          a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Bank);

 

(D)          a liquidation or dissolution of the Bank; or

 

(E)          a material breach of this Agreement by the Bank.

 

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate Executive's employment under this Agreement
by resignation for “Good Reason” upon not less than thirty (30) days prior
written notice given within a reasonable period

 

4

 

 

of time (not to exceed ninety (90) days) after the event giving rise to the
right to elect, which termination by Executive shall be an Event of Termination.
The Bank shall have thirty (30) days to cure the condition giving rise to the
Event of Termination, provided that the Bank may elect to waive said thirty (30)
day period.

 

(b)          Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of Executive's subsequent death, Executive's
beneficiary or beneficiaries, or Executive's estate, as the case may be, as
severance pay or liquidated damages, or both, the Base Salary and bonuses that
Executive would be entitled to for the eighteen (18) month period commencing on
the day after the Termination Date. For purposes of determining the bonus(es)
payable hereunder, the bonus(es) will be deemed to be (i) equal to the highest
bonus paid at any time during the prior three years, and (ii) otherwise paid at
such time as such bonus would have been paid absent an Event of Termination.
Such payments shall be paid in a lump sum on the 30th day following the
Executive’s Separation from Service (within the meaning of Section 409A of the
Code) and shall not be reduced in the event Executive obtains other employment
following the Event of Termination. Notwithstanding the foregoing, Executive
shall not be entitled to any payments or benefits under this Section 4 unless
and until (i) Executive executes a release of Executive's claims against the
Bank, the Company and any affiliate, and their officers, directors, successors
and assigns, releasing said persons from any and all claims, rights, demands,
causes of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act,
but not including claims for benefits under tax-qualified plans or other benefit
plans in which Executive is vested, claims for benefits required by applicable
law or claims with respect to obligations set forth in this Agreement that
survive the termination of this Agreement (the “Release”), and (ii) the payments
and benefits shall begin on the 30th day following the date of the Executive’s
Separation from Service, provided that before that date, the Executive has
signed (and not revoked) the Release and the Release is irrevocable under the
time period set forth under applicable law.

 

(c)          Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or in the event of Executive's subsequent death, Executive's
beneficiary or beneficiaries, or Executive's estate, as the case may be, a lump
sum cash payment reasonably estimated to be equal to the present value of the
contributions that would have been made on the Executive’s behalf under the
Bank’s defined contribution plans (e.g., 401(k) Plan, ESOP, and any other
defined contribution plan maintained by the Bank), as if Executive had continued
working for the Bank for an eighteen (18) month period following such Event of
Termination, earning the salary that would have been achieved during such
period. Such payments shall be paid in a lump sum within thirty (30) days of the
Executive’s Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of an Event of Termination, the Bank shall
provide, at the Bank’s expense, for an eighteen (18) month period following the
Event of Termination, nontaxable medical and dental coverage and life insurance
coverage substantially comparable, as reasonably available, to the coverage
maintained by the Bank for Executive prior to the Event of Termination, except
to the extent such coverage may be changed in its application to all Bank

 

5

 

 

employees. Notwithstanding the foregoing, if applicable law (including, but not
limited to, laws prohibiting discriminating in favor of highly compensated
employees), or, if participation by the Executive is not permitted under the
terms of the applicable health plans, or if providing such benefits would
subject the Bank to penalties, then the Bank shall pay the Executive a cash lump
sum payment reasonably estimated to be equal to the value of such non-taxable
medical and dental benefits, with such payment to be made by lump sum within
thirty (30) business days of the Date of Termination, or if later, the date on
which the Bank determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.

 

(e)          For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by the Executive after the date of the Event
of Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

 

5.CHANGE IN CONTROL.

 

(a)          Any payments made to Executive pursuant to this Section 5 are in
lieu of any payments that may otherwise be owed to Executive pursuant to this
Agreement under Section 4, such that Executive shall either receive payments
pursuant to Section 4 or pursuant to Section 5, but not pursuant to both
Sections.

 

 

(b)          For purposes of this Agreement, the term “Change in Control” shall
mean:

 

(i)          a change in control of a nature that would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), were the Company’s equity
shares registered under such Exchange Act; or

 

(ii)          a change in control of the Bank within the meaning of the Home
Owner’s Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or

 

(iii)          any of the following events, upon which a Change in Control shall
be deemed to have occurred:

 

6

 

 

(A)          any “person” (as the term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Bank or
the Company representing 25% or more of the combined voting power of such
outstanding securities, except for any securities purchased by any employee
stock ownership plan or trust established by the Bank or the Company; or

 

(B)          individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Bank or the Company was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this subsection (B), considered as though they were members of the Incumbent
Board; or

 

(C)          a sale of all or substantially all the assets of the Bank or the
Company, or a plan of reorganization, merger, consolidation, or similar
transaction occurs in which the security holders of the Bank or the Company
immediately prior to the consummation of the transaction do not own at least
50.1% of the securities of the surviving entity to be outstanding upon
consummation of the transaction; or

 

(D)          a proxy statement is issued soliciting proxies from stockholders of
the Bank or the Company by someone other than the current management of the Bank
or the Company of the Bank, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Bank or the Company, or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan are to be exchanged
for or converted into cash or property or securities not issued by the Bank or
the Company; or

 

(E)          a tender offer is made for 25% or more of the voting securities of
the Bank or the Company, and stockholders owning beneficially or of record 25%
or more of the outstanding securities of the Bank or the Company have tendered
or offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

 

(F)          Notwithstanding anything herein to the contrary, a Change in
Control shall not be deemed to have occurred in connection with the initial
reorganization and conversion of the Bank to a stock Bank as a subsidiary of the
Company.

 

7

 

 

(c)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof),
Executive, shall receive as severance pay or liquidated damages, or both, a lump
sum cash payment equal to three times the sum of (i) Executive’s highest annual
rate of Base Salary paid to Executive at any time under this Agreement, plus
(ii) the highest bonus paid to Executive with respect to the three completed
fiscal years prior to the Change in Control. Such payment shall be paid in a
lump sum within ten (10) days of the Executive’s Separation from Service (within
the meaning of Section 409A of the Code) and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.

 

(d)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Bank shall pay Executive, or in the event of Executive's subsequent death,
Executive's beneficiary or beneficiaries, or Executive's estate, as the case may
be, a lump sum cash payment reasonably estimated to be equal to the present
value of the contributions that would have been made on Executive’s behalf under
the Bank’s defined contribution plans (e.g., 401(k) Plan, ESOP, and any other
defined contribution plan maintained by the Bank), as if Executive had continued
working for the Bank for thirty-six (36) months after the effective date of such
termination of employment, earning the salary that would have been achieved
during such period. Such payments shall be paid in a lump sum within ten (10)
days of the Executive’s Separation from Service and shall not be reduced in the
event Executive obtains other employment following the Event of Termination. If
Executive is a Specified Employee, as defined in Code Section 409A and any
payment to be made under this sub-paragraph (c) or (d) of this Section 5 shall
be determined to be subject to Code Section 409A, then if required by Code
Section 409A, such payment or a portion of such payment (to the minimum extent
possible) shall be delayed and shall be paid on the first day of the seventh
month following Executive’s Separation from Service.

 

(e)          Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Bank (or its successor) shall provide at the Bank’s (or its successor’s)
expense, nontaxable medical and dental coverage and life insurance coverage
substantially comparable, as reasonably available, to the coverage maintained by
the Bank for Executive prior to Executive's termination, except to the extent
such coverage may be changed in its application to all Bank employees and then
the coverage provided to Executive shall be commensurate with such changed
coverage. Such coverage shall cease thirty-six (36) months following the
termination of Executive’s employment. Notwithstanding the foregoing, if
applicable law (including, but not limited to, laws prohibiting discriminating
in favor of highly compensated employees), or, if participation by the Executive
is not permitted under the terms of the applicable health plans, or if providing
such benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within ten (10) business days of the Date of Termination, or if later,
the date on which the Bank determines that such insurance coverage (or the
remainder of such insurance coverage) cannot be provided for the foregoing
reasons.  

 

8

 

 

(f)          In order to receive and as a condition of receiving any payments
pursuant to Section 5 of this Agreement, Executive must execute and not revoke
the Release.

 

(g)          In addition, Executive shall be entitled to all payments and
benefits provided under this Section 5 (in lieu of payment under Section 4) if
there is an Event of Termination (as defined in Section 4 hereof) within six (6)
months before a Change in Control in contemplation of such Change in Control and
with the purpose of avoiding the effect of this Agreement had such Event of
Termination occurred after such Change in Control.

 

(h)          Notwithstanding the preceding paragraphs of this Section 5, in the
event that the aggregate payments or benefits to be made or afforded to
Executive under this Agreement would be deemed to include an “excess parachute
payment” under Section 280G of the Internal Revenue Code or any successor
thereto, then such payments or benefits shall be reduced to an amount, the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with Section 280G of the
Code. In the event a reduction is necessary, then the cash severance payable by
the Bank pursuant to Section 5 shall be reduced by the minimum amount necessary
to result in no portion of the payments and benefits payable by the Bank under
Section 5 being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to excise tax imposed under Section 4999 of the Code.

 

6.TERMINATION FOR DISABILITY OR DEATH.

 

(a)          Termination of Executive’s employment based on “Disability” shall
be construed to comply with Section 409A of the Internal Revenue Code and shall
be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank or the Company;
or (iii) Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(b) and (c) shall apply upon the
termination of the Executive’s employment based on Disability. Upon the
determination that Executive has suffered a Disability, disability payments
hereunder shall commence within thirty (30) days.

 

(b)          Executive shall be entitled to receive benefits under all
short-term or long-term disability plans maintained by the Bank for its
executives. To the extent such benefits are less than Executive’s Base Salary,
the Bank shall pay Executive an amount equal to the difference between such
disability plan benefits and the amount of Executive’s Base Salary for the
longer of one (1) year following the termination of Executive's employment due
to Disability or the remaining term of this Agreement, which shall be payable in
accordance with the regular payroll practices of the Bank.

 

9

 

 

(c)          The Bank shall cause to be continued life insurance coverage and
non-taxable medical and dental coverage substantially comparable, as reasonably
available, to the coverage maintained by the Bank for Executive prior to the
termination of Executive's employment based on Disability, except to the extent
such coverage may be changed in its application to all Bank employees or not
available on an individual basis to an employee terminated based on Disability.
This coverage shall cease upon the earlier of (i) the date Executive returns to
the full-time employment of the Bank; (ii) Executive’s full-time employment by
another employer; (iii) expiration of the remaining term of this Agreement; or
(iv) Executive’s death.

 

(d)          In the event of Executive’s death during the term of this
Agreement, Executive's estate, legal representatives or named beneficiaries (as
directed by Executive in writing) shall be paid Executive’s Base Salary at the
rate in effect at the time of Executive’s death in accordance with the regular
payroll practices of the Bank for a period of one (1) year from the date of
Executive’s death, and the Bank shall continue to provide non-taxable medical,
dental and other insurance benefits normally provided for Executive’s family (in
accordance with its customary co-pay percentages) for twelve (12) months after
Executive’s death. Such payments are in addition to any other life insurance
benefits that Executive’s beneficiaries may be entitled to receive under any
employee benefit plan maintained by the Bank for the benefit of Executive,
including, but not limited to, the Bank’s tax-qualified retirement plans.

 

7.TERMINATION UPON RETIREMENT.

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 70
or in accordance with any retirement policy established by the Board with
Executive’s consent as it applies to him. Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Bank and other plans to which Executive is a party.

 

8.TERMINATION FOR CAUSE.

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:

 

(1)personal dishonesty;

 

(2)incompetence;

 

(3)willful misconduct;

 

(4)breach of fiduciary duty involving personal profit;

 

10

 

 

(5)material breach of the Bank’s Code of Ethics;

 

(6)intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

 

(7)willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflect adversely on the reputation of the
Bank, any felony conviction, any violation of law involving moral turpitude, or
any violation of a final cease-and-desist order; or

 

(8)material breach by Executive of any provision of this Agreement.

 

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Cause exists, if the Board determines in good faith at a
meeting of the Board, by not less than a majority of its entire membership, that
there is probable cause for it to find that the Executive was guilty of conduct
constituting Cause as described above, the Board may suspend the Executive from
Executive's duties hereunder for a reasonable period of time not to exceed
fourteen (14) days pending a further meeting at which the Executive shall be
given the opportunity to be heard before the Board. Upon a finding of Cause, the
Board shall deliver to the Executive a Notice of Termination, as more fully
described in Section 10 below.

 

(b)          For purposes of this Section 8, no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Bank. Any act,
or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Bank shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Bank.

 

9.RESIGNATION FROM BOARDS OF DIRECTORS.

 

In the event of Executive’s termination of employment due to an Event of
Termination, Executive’s service as a director of the Bank, the Company, and any
affiliate of the Bank or the Company shall immediately terminate. This Section 9
shall constitute a resignation notice for such purposes.

 

10.NOTICE.

 

(a)          Any purported termination by the Bank for Cause shall be
communicated by Notice of Termination to Executive. If, within thirty (30) days
after any Notice of Termination

 

11

 

 

for Cause is given, Executive notifies the Bank that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration, as provided
in Section 20. Notwithstanding the pendency of any such dispute, the Bank shall
discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement. If it is determined that Executive
is entitled to compensation and benefits under Section 4 or 5, the payment of
such compensation and benefits by the Bank shall commence immediately following
the date of resolution by arbitration, with interest due Executive on the cash
amount that would have been paid pending arbitration (at the prime rate as
published in The Wall Street Journal from time to time).

 

(b)          Any other purported termination by the Bank or by Executive shall
be communicated by a “Notice of Termination” (as defined in Section 10(c)) to
the other party. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20. Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive Executive's Base
Salary, and other compensation and benefits in effect when the notice giving
rise to the dispute was given (except as to termination of Executive for Cause);
provided, however, that such payments and benefits shall not continue beyond the
date that is 18 months from the date the Notice of Termination is given. In the
event the voluntary termination by Executive of Executive's employment is
disputed by the Bank, and if it is determined in arbitration that Executive is
not entitled to termination benefits pursuant to this Agreement, she shall
return all cash payments made to him pending resolution by arbitration, with
interest thereon at the prime rate as published in The Wall Street Journal from
time to time, if it is determined in arbitration that Executive’s voluntary
termination of employment was not taken in good faith and not in the reasonable
belief that grounds existed for Executive's voluntary termination. If it is
determined that Executive is entitled to receive severance benefits under this
Agreement, then any continuation of Base Salary and other compensation and
benefits made to Executive under this Section 10 shall offset the amount of any
severance benefits that are due to Executive under this Agreement.

 

(c)          For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

11.POST-TERMINATION OBLIGATIONS.

 

(a)          Executive hereby covenants and agrees that, for a period of one
year following Executive's termination of employment with the Bank, Executive
shall not, without the written consent of the Bank, either directly or
indirectly:

 

(i)          solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of

 

12

 

 

causing any officer or employee of the Bank or the Company, or any of their
respective subsidiaries or affiliates, to terminate Executive's employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within 50
miles of the locations in which the Bank or the Company has business operations
or has filed an application for regulatory approval to establish an office;

 

(ii)          become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings association, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Bank or its affiliates or has headquarters or offices within 50 miles of St.
Joseph, Michigan; provided, however, that this restriction shall not apply if
either (a) Executive does not have any right to any payments under Section 4 or
Section 5 hereof (unless such termination is by the Bank for Cause in which case
this restriction shall apply), or (b) Executive waives all rights to any
payments under Section 4 or Section 5 hereof and executes and does not revoke a
Release.

 

(b)           As used in this Agreement, “Confidential Information” means
information belonging to the Bank which is of value to the Bank in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Bank. Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Bank. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Bank, as well as other information to which the
Executive may have access in connection with the Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Bank has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain. The
Executive understands and agrees that the Executive’s employment creates a
relationship of confidence and trust between the Executive and the Bank with
respect to all Confidential Information. At all times, both during the
Executive’s employment with the Bank and after its termination, the Executive
will keep in confidence and trust all such Confidential Information, and will
not use or disclose any such Confidential Information without the written
consent of the Bank, except as may be necessary in the ordinary course of
performing the Executive’s duties to the Bank.

 

(c)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank, in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that

 

13

 

 

Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Bank or any of its
subsidiaries or affiliates.

 

(d)          All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 11. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 11, agree that, in
the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
or the Company from pursuing any other remedies available to them for such
breach or threatened breach, including the recovery of damages from Executive.

 

12.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company may accede to this Agreement but
only for the purposed of guaranteeing payment and provision of all amounts and
benefits due hereunder to Executive.

 

13.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.

 

14.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)          Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)          This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.

 

14

 

 

15.MODIFICATION AND WAIVER.

 

(a)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

16.REQUIRED PROVISIONS.

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.

 

(b)          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359
(Golden Parachute and Indemnification Payments).

 

17.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

18.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Michigan except to
the extent superseded by federal law.

 

15

 

 

20.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Bank, in accordance with the rules
of the American Arbitration Bank’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect. One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Bank and the
third arbitrator shall be selected by the arbitrators selected by the parties.
If the arbitrators are unable to agree within fifteen (15) days upon a third
arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

21.INDEMNIFICATION.

 

(a)          Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy, and shall be indemnified
for the term of this Agreement and for a period of six years thereafter to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which she may be involved by reason of Executive's
having been a director or officer of the Bank or any affiliate (whether or not
she continues to be a director or officer at the time of incurring such expenses
or liabilities), such expenses and liabilities to include, but not be limited
to, judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board), provided, however,
Executive shall not be indemnified or reimbursed for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive. Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.

 

(b)          Any indemnification by the Bank shall be subject to compliance with
any applicable regulations of the Federal Deposit Insurance Corporation.

 

22.Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

16

 

 

To the Bank:

Chairman of the Board

Edgewater Bank

321 Main Street

St. Joseph, Michigan 49085

 

To Executive:

Coleen S. Frens-Rossman

At the address last appearing on

the personnel records of the Bank

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

17

 

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, on the date first above written.

 

  EDGEWATER BANK         By: /s/Kenneth Ankli, III     Kenneth Ankli, III    
Chairman of the Board         EDGEWATER BANCORP, INC.         By: /s/Kenneth
Ankli, III     Kenneth Ankli, III     Chairman of the Board       EXECUTIVE:    
  /s/Coleen S. Frens-Rossman   Coleen S. Frens-Rossman

 

18

 